


110 HCON 166 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 166
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Ms. Lee (for herself,
			 Mrs. Christensen,
			 Mrs. Jones of Ohio,
			 Ms. Clarke,
			 Mr. Serrano,
			 Mr. Fortuño, and
			 Mr. Rangel) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Caribbean American HIV/AIDS Awareness Day, and for other
		  purposes.
	
	
		Whereas nearly 3,000,000 Americans self-identified as
			 Caribbean American in the 2000 Census;
		Whereas due to ongoing racial and ethnic health
			 disparities Caribbean Americans face poor health, premature death, low-quality
			 health care, and an additional community stigma regarding HIV/AIDS and its
			 causes;
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that over 1,000,000 people were living with HIV/AIDS at the end
			 of 2006 and that over 250,000 were unaware that they were infected;
		Whereas the CDC recognizes continuing racial and ethnic
			 disparities among people with HIV/AIDS and cites working to end such
			 disparities as a key initiative in the fight against HIV/AIDS;
		Whereas the Joint United Nations Programme on HIV/AIDS
			 (UNAIDS) estimates that 250,000 people were living with HIV/AIDS in the
			 Caribbean at the end of 2006 and that an additional 27,000 were newly infected,
			 making the region the second-most affected by HIV in the world;
		Whereas UNAIDS estimates that approximately 19,000 people
			 in the Caribbean died of AIDS during 2006, making it one of the leading causes
			 of death in the Caribbean among adults between the ages of 15 to 44 years
			 old;
		Whereas according to the Bureau of the Census, immigration
			 to the United States from the Caribbean has increased every decade since 1941,
			 with 978,800 Caribbean emigrants entering the United States from 1991 to
			 2000;
		Whereas according to the Department of Homeland Security,
			 144,480 people coming from the Caribbean obtained legal permanent status in the
			 United States in 2006 alone;
		Whereas on June 8, 2006, the first annual National
			 Caribbean American HIV/AIDS Awareness Day was organized to encourage Caribbean
			 American and Caribbean-born individuals across the United States and its
			 territories, to get educated, get tested, get treated, and get involved;
			 and
		Whereas June 8th of each year has been established as
			 National Caribbean American HIV/AIDS Awareness Day: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)supports the goals
			 and ideals of National Caribbean American HIV/AIDS Awareness Day and recognizes
			 the second anniversary of observing such day;
			(2)encourages State
			 and local governments, including their public health agencies, to recognize
			 such day, to publicize its importance among their communities, and to encourage
			 Caribbean Americans, Caribbean-born individuals, and all people in the United
			 States and its territories to know their status and undergo testing for HIV;
			 and
			(3)encourages
			 national, state, and local media organizations to carry messages in support of
			 National Caribbean American HIV/AIDS Awareness Day.
			
